1 N.Y.3d 556 (2003)
CHRIS S. AMO, Respondent,
v.
LITTLE RAPIDS CORPORATION et al., Defendants and Third-Party Plaintiffs-Appellants, and
LAFRAMBOISE GROUP, LTD., Appellant.
MRL CONSTRUCTORS OF NEW YORK, LTD., Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Submitted November 10, 2003.
Decided December 22, 2003.
Motion by Chris S. Amo to dismiss the appeal taken by Laframboise Group, Ltd. granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that a CPLR 5601 (d) appeal does not properly lie here.
Judge GRAFFEO taking no part.